On Petition for Rehearing.
Wiley, J.
2. Appellant has petitioned for a rehearing, and has assigned four reasons therefor, but they may all be grouped and considered under the single proposition which is urged by appellant, that the description of the property in the mortgage is too indefinite and uncertain, even as between the parties, to constitute a valid contract. The original opinion contains the following sentence: “The complaint specifically describes the property, and avers that it was the only property of its character owned by the mortgagors.” This expression is not wholly correct, and it is due to appellant that the facts as pleaded should be correctly «stated. It is averred that “said cows and said wagon being the only cows and only new wagon owned by and in possession of said defendants on the day of the execution of said mortgage.” The complaint further avers: “That the property described herein is identical with and the same property as described in said mortgage.” Omitting the description of the cows, the remainder of the mortgaged property is described in the complaint as follows: “Three work horses, one of which is gray in color, eight years old and named Joe; one of which is black in *409color, nine years old and. named Daisy; one of which is black in color, nine years old, and named Dolly. Also one heavy, broad-tread farm wagon.”
In the brief in support of the petition for a rehearing counsel for' appellant admits that “the questions decided in the opinion are correctly decided, except the one proposition: Was the complaint sufficient to warrant a decree of foreclosure as to the three work horses described in the mortgage, and attempted to be described in the complaint ?” As between appellee and an innocent third party it may he conceded that the description of the horses, as stated in the mortgage, unaided, is too indefinite and uncertain, and would render the mortgage invalid. But no question of an innocent third party is presented by this appeal. The rights of the parties are to he determined upon the propo^ sition that they are the original contracting parties. If they knew and understood what specific property was intended to he mortgaged, and a part of such property was not properly described, under proper averments of the complaint parol evidence would he admissible in aid of the description, and the mortgage would not he void, as between the parties, for uncertainty.
As already indicated, the property intended to he mortgaged is specifically described in the complaint. Binding number six is as follows: “That the horses covered by said mortgage were one black mare named Daisy, and one black mare named Dolly, and one gray horse named Joe, each one being nine years old, and being the property of and in the possession of the defendant Bailey Eudisell at the time of the execution of the mortgage and now in the possession of said defendant,” etc. It thus appears that the specific property intended to he mortgaged is described in the complaint and finding, and there is no doubt but that the decree covers that property. Mo rights of third parties have intervened. Who then is harmed by an imperfect description of the property in the mortgage? Certainly *410not appellant, for the very property he pledged to secure his debt is made subject to sale by the decree-to satisfy the debt.
It is urged that the description of the horses in the mortgage is insufficient, because it does not appear that the mortgagor had no horses of a like character, not included in the mortgage. 1 Oobbey, Chattel Mortgages, §186, states the rule as follows: “Only a party whose rights are injuriously affected by the mortgage can raise the objection of insufficient description of the property. A mortgage may be void as against bona fide creditors of, or purchasers from, the mortgagor, for defective description of the property mortgaged, and yet good as between the parties to the mortgage, especially where the property included in the mortgage is identified by them. As between them, a specific and particular description-of the several articles mortgaged, from which to identify them from other like articles of the mortgagor in the same collection, is not essential to the validity of the mortgage. A mortgage which is so indefinite as to the description of property that the record thereof would not constitute sufficient notice to a purchaser may nevertheless be valid between parties who are aware of the facts.” The following authorities support the text: Hamilton v. Miller (1891), 46 Kan. 486, 26 Pac. 1030; Leighton v. Stuart (1886), 19 Neb. 546, 26 N. W. 198; Cole v. Green (1889), 77 Iowa 307, 42 N. W. 304, 14 Am. St. 283; Clapp v. Trowbridge (1888), 74 Iowa 550, 38 N. W. 411.
A summary of the law relative to the description of property in a chattel mortgage is stated in 1 Oobbey, Chattel Mortgages, §188, as. follows: “The general rule seems to be that, as between the parties, any description is good, if the parties at the time knew and understood what the mortgage covered. That as to third parties, where the property intended to be mortgaged was identified at the time, any description which points out the particular *411property, or suggests inquiries by which it can be identified outside of the instrument, is good against the world.” This, it seems to us, is a reasonable and correct statement of the law. Under the complaint and facts specially found, it affirmatively appears that appellant’s rights are not injuriously affected, and hence he has no right to raise the objection that the mortgage does not definitely describe the property. Uo pretense is made that the decree does not cover the specific horses intended by the parties to be embraced in the mortgage.
In Gurley v. Davis (1882), 39 Ark. 394, it was held that as between the mortgagor and the mortgagee of personal chattels a specific and particular description of the several articles mortgaged, by which to identify them from other like articles of the mortgagor, is not necessary. To the same effect are Call v. Gray (1859), 37 N. H. 428, 75 Am. Dec. 141; Leighton v. Stuart, supra. See, also, Elder v. Miller, (1872), 60 Me. 118.
In Gammon v. Bull (1892), 86 Iowa 754, 53 N. W. 340, it was held that a chattel mortgage was good as between the parties and as against persons having notice, though the description of the property was so defective as not to give constructive notice. It is no doubt the general rule that an attempt to mortgage a particular number of articles in a larger number of like kind is void unless the articles to be mortgaged are separated or so designated that they may be distinguished. 5 Am. and Eng. Ency. Law (2d ed.), 962, and authorities cited.
But this rule does not apply where the rights of strangers are not involved, for in the absence of innocent purchasers or creditors a specific description is not necessary. 5 Am. and Eng. Ency. Law (2d ed.), 963, and authorities cited.
In Plano Mfg. Co. v. Griffith (1888), 75 Iowa 102, 39 N. W. 214, it was held that a description in a chattel mortgage so indefinite that the recordation thereof would not be constructive notice is, nevertheless, good as to all parties *412having actual notice of its existence and the intent as to the property which it was designed to include. This.rule should apply with greater force to the parties to a mortgage.
In case of Knapp, Stout & Co. v. Deitz (1885), 64 Wis. 31, 24 N. W. 471, it was held that a description in a chattel mortgage as “forty-one Berkshire hogs and sixty-five grain-sacks” was not so uncertain as to invalidate the mortgage. A description of the property mortgaged as “six head of heifer calves one year old,” “one steer calf one year old,” and “forty shoats, all now on my farm,” etc., was held sufficient where it appears that the mortgagor owned the stock described, and that they were on the farm, etc. McGarry v. McDonnell (1891), 82 Iowa 732, 47 N. W. 866.
A similar description of stock mortgaged was held sufficient even against subsequent purchasers from the mortgagor. Kenyon v. Tramel (1886), 71 Iowa 693, 28 N. W. 37.
A mortgage describing ten horses in the possession of the mortgagor was held not void for uncertainty or insufficiency of description, upon the' theory that under such description it was competent to prove that the horses taken by the mortgagees were those actually mortgaged. Eddy v. Caldwell (1862), 7 Minn. 225.
As against a subsequent purchaser*, a description as. “one dark wood chamber suite (three pieces), one center table,” etc., now in their (mortgagors’) possession in the city of Minneapolis, etc., was held sufficient. Adamson v. Horton (1889), 42 Minn. 161, 43 N. W. 849. See, also, Tolbert v. Horton (1885), 33 Minn. 104, 22 N. W. 126.
The cases relied upon by appellant are principally those where the rights of innocent third persons have intervened, and hence are not of controlling influence here.
*4138. It seems to be tbe rule, -well fortified by tbe authorities, that parol evidence is admissible to identify property conveyed in a chattel mortgage and to separate it from other property of a similar kind. 9 Am. Digest (Century ed.), p. 2313, and authorities cited. Under the complaint and findings in this case, it clearly appears that the horses against which the decree is to operate, are the identical ones that were intended by both of the parties to be included in the mortgage, and it matters not whether appellant at the time had other horses of like or different kind. From the whole record we are led to the conclusion that the respective rights of the parties have been rightly adjudicated, and no error is presented prejudicial to appellant.
Petition for a rehearing overruled.